DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Notice of Allowance
This communication is in response to the action filed on 11/15/2021. After a thorough search, prosecution history, double patenting review and in view of the prior arts of record, claims 1 and 9-10 are allowed.
EXAMINER’S AMENDMENT
With consultation of Umar Cheema (SPE) and with authorization of this examiner’s amendment given in an interview with Herman Paris (Registration No. 54,359) on 01/27/2022.The application is amended as follows:1. (Currently Amended) An information processing apparatus to manage a plurality of users who operate a plurality of communication terminals, respectively, to participate in a meeting held in a virtual place, the information processing apparatus comprising:
		a memory; and
		a processor configured to execute
		managing a participating user who participates in the meeting, based on a notice from a communication terminal operated by the participating user, the notice using a unique identifier for the virtual place, and the unique identifier being unique among identifiers each of which is assigned to each virtual place,
		managing the meeting in a meeting association database where an identifier that is unique to the information processing apparatus and a meeting ID are associated with each other,

		transmitting the generated data to the communication terminal operated by the participating user,
		wherein the managing determines whether all participating users have exited the meeting based on notices from the plurality of communication terminals, to end the meeting, said each of the notices indicating that the participating user has exited the meeting and including user ID for the participating user, 
		wherein the managing includes providing a flag indicating that the participating user has exited the meeting to the participating user to whom the user ID corresponds, 
		wherein the managing includes determining whether each one of the all participating users is provided with the flag and ending the meeting upon determining that each one of the all participating users is provided with the flag, 
wherein the managing includes deleting the meeting ID, from the meeting association database, that is associated with the identifier corresponding to the meeting upon determining that each one of the all participating users is provided with the flag,
wherein the processor is further configured to automatically end the meeting upon determining that each one of the all participating users is provided with the flag, and
wherein the managing includes stopping a screen sharing function to share a display by the plurality of communication terminals, or hiding or changing a color of a button to start the screen sharing function upon detecting that an exiting user who are provided with the flag is a presenter or an organizer while at least one of the participants of the meeting remains in the meeting.


		2. (Original) The information processing apparatus as claimed in claim 1, wherein in a case of receiving notices from the communication terminal using the unique identifier for the virtual place, the managing manages a first meeting participated by the participating user before the first meeting ends, to be different from a second meeting participated by the participating user after the first meeting has ended.


		3. (Original) The information processing apparatus as claimed in claim 1, wherein the managing refers to information in which a unique identifier for said each virtual place is associated with a unique identifier for each meeting,
		generate a new meeting to be held in the virtual place to manage the participating user as participating in the new meeting in a case where the unique identifier for the virtual place used in the notice from the communication terminal, is not associated with a unique identifier for the meeting, and
		manages the participating user as participating in the meeting that has been generated previously in a case where the unique identifier for the virtual place used in the notice from the communication terminal, is associated with the unique identifier for the meeting.

		4. (Original) The information processing apparatus as claimed in claim 1, wherein the managing manages the participating user to exit the meeting, based on an explicit notice of exit from the meeting from the participating user operating the communication terminal.


		5. (Original) The information processing apparatus as claimed in claim 1, wherein the managing manages the participating user to exit the meeting, based on a notice of termination of the web browser from the communication terminal operated by the participating user.


		6. (Original) The information processing apparatus as claimed in claim 1, wherein the managing manages the participating user to exit the meeting, based on disconnection of the communication terminal operated by the participating user from a network.


		7. (Original) The information processing apparatus as claimed in claim 1, wherein the web page includes
		a first area configured to display a shared screen shared by the plurality of communication terminals, and



		8. (Original) The information processing apparatus as claimed in claim 1, wherein the managing ends the meeting after a certain period of time has elapsed after having determined that said all participating users have exited the meeting, based on the notices from the plurality of communication terminals.


		9. (Currently Amended) An information processing method executed by an information processing apparatus including a memory and a processor to manage a plurality of users who operate a plurality of communication terminals, respectively, to participate in a meeting held in a virtual place, the information processing method comprising:
		managing a participating user who participates in the meeting, based on a notice from a communication terminal operated by the participating user, the notice using a unique identifier for the virtual place, and the unique identifier being unique among identifiers each of which is assigned to each virtual place,
managing the meeting in a meeting association database where an identifier that is unique to the information processing apparatus and a meeting ID are associated with each other,
		generating data for displaying a web page in a web browser of the communication terminal operated by the participating user, and
		transmitting the generated data to the communication terminal operated by the participating user,
		wherein the managing determines whether all participating users have exited the meeting based on notices from the plurality of communication terminals, to end the meeting, said each of the notices indicating that the participating user has exited the meeting and including user ID for the participating user, 

		wherein the managing includes determining whether each one of the all participating users is provided with the flag and ending the meeting upon determining that each one of the all participating users is provided with the flag, 
wherein the managing includes deleting the meeting ID, from the meeting association database, that is associated with the identifier corresponding to the meeting upon determining that each one of the all participating users is provided with the flag,
wherein the method further comprises automatically end the meeting upon determining that each one of the all participating users is provided with the flag, and
wherein the managing includes stopping a screen sharing function to share a display by the plurality of communication terminals, or hiding or changing a color of a button to start the screen sharing function upon detecting that an exiting user who are provided with the flag is a presenter or an organizer while at least one of the participants of the meeting remains in the meeting.



		10. (Currently Amended) An information processing system comprising:
		a plurality of communication terminals; and
		an information processing apparatus to manage a plurality of users who operate the plurality of communication terminals, respectively, to participate in a meeting held in a virtual place,
		wherein the information processing apparatus includes
		a memory; and
		a processor configured to execute
		managing a participating user who participates in the meeting, based on a notice from a communication terminal operated by the participating user, the notice using a unique identifier for the virtual place, and the unique identifier being unique among identifiers each of which is assigned to each virtual place,

generating data for displaying a web page in a web browser of the communication terminal operated by the participating user, and
		transmitting the generated data to the communication terminal operated by the participating user,
		wherein each of the plurality of communication terminals includes a display control device configured to display the web page, based on the data received from the information processing apparatus, and
		wherein the managing determines whether all participating users have exited the meeting based on notices from the plurality of communication terminals, to end the meeting, said each of the notices indicating that the participating user has exited the meeting and including user ID for the participating user, 
		wherein the managing includes providing a flag indicating that the participating user has exited the meeting to the participating user to whom the user ID corresponds, 
		wherein the managing includes determining whether each one of the all participating users is provided with the flag and ending the meeting upon determining that each one of the all participating users is provided with the flag, 
wherein the managing includes deleting the meeting ID, from the meeting association database, that is associated with the identifier corresponding to the meeting upon determining that each one of the all participating users is provided with the flag,
wherein the processor is further configured to automatically end the meeting upon determining that each one of the all participating users is provided with the flag, and
wherein the managing includes stopping a screen sharing function to share a display by the plurality of communication terminals, or hiding or changing a color of a button to start the screen sharing function upon detecting that an exiting user who are provided with the flag is a presenter or an organizer while at least one of the participants of the meeting remains in the meeting.


11. (Canceled) 


12. (Previously Presented) The information processing apparatus as claimed in claim 1, wherein the processor is further configured to execute:
 creating a new meeting ID for a new meeting upon detecting a request for attending the meeting.  


13. (Previously Presented) The information processing apparatus as claimed in claim 1, wherein the identifier an ID of a permanent terminal that is one of a MAC address of a LAN, a PIN code, and a character string. 


14-15. (Canceled) 
An examiner’s amendment to the record appears above. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37
CFR1.1312. To ensure consideration of such amendment, it MUST be submitted no later than the payment of the issue fee
Reasons for Allowance
The following is an Examiner’s reasons for allowance: Claims 1 and 9-10 are allowed because the prior arts of record Jones (US20110271207) in view of Martinez (US20140362742) and in further view of Satoh (JP2014014065A) fail to anticipate or render obvious claim limitations, “wherein the managing includes deleting the meeting ID, from the meeting association database, that is associated with the identifier corresponding to the meeting upon determining that each one of the all participating users is provided with the flag” , “wherein the processor is further configured to automatically end the meeting upon determining that each one 
Through further continued searching some relevant prior arts were located but do not teach the above claim limitations. Yin (US20160134570) teaches messages from absent participants in online conferencing. Turner (US20120188330) teaches system and method for initiating a conference call. The dependent claims 2-8 and 12-13 depend on the allowed claims 1, 9 and 10, therefore these claims are also allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY WILLIAMS whose telephone number is (469)295-9115. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)570-3037. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.W. /Examiner, Art Unit 2454


/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454